Citation Nr: 0501574	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-23 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that on his August 2003 substantive appeal 
form, the veteran checked the box indicating that he desired 
a travel board hearing.  A handwritten and highlighted note 
in the hearing section of this form states "video conference 
requested."

In June 2004, the RO notified the veteran that his video 
hearing was scheduled for July 8, 2004 at the Pittsburgh RO.  
In a memorandum dated July 8, 2004, the veteran's 
representative requested a rescheduling of the hearing.  In a 
letter dated August 3, 2004, the RO notified the veteran that 
he had shown good cause for the rescheduling and that he 
would be contacted as to the date and time of the new 
hearing.

On August 24, 2004, the Board notified the RO that openings 
were available for video hearings on October 15, 2004.  The 
RO replied asking the Board to schedule several other 
veterans for that date, and noting that Mr. [redacted] was 
scheduled for a hearing in September, with no specific date 
mentioned.  Board records indicate that the veteran was 
scheduled for a hearing at 10:00 am on September 28, 2004 and 
that he did not appear.

The record does not contain any indication that the veteran 
was provided notice of the re-scheduled September 28, 2004 
hearing.  



Accordingly, this case is REMANDED for the following:

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing at the 
Pittsburgh, Pennsylvania RO before a 
Veterans Law Judge.  A copy of the notice 
provided to the veteran of the scheduled 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




